Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-14 withdrawn
Claims 1-10 pending 


Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/04/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (PG Pub 2016/0172183 A1).
Consider Claim 1, Kamada teaches process of forming nitriding film on a substrate uses a raw material of silicon-containing gas within a processing container (abstract). Kamada teaches the raw material of silicon-containing gas adsorbed onto the substrate surface (abstract). Kamada teaches the exhausting of gases using vacuum pump [0051]. Kamada teaches forming nitride film by supplying of reaction gases such as nitrogen and hydrogen containing gases and process of plasmatize those reaction gases, and plasma process of the adsorbed raw material onto the surface of the substrate [0023] as nitriding process. Kamada teaches the plasma generating section (22), as plasma formation region, having first gas injecting and adsorbed onto the substrate from first gas supply section (16), where the substrate is exposed to the plasma of reaction gas/nitriding gas [0079], thus plasmatized gas to the substrate. Kamada teaches the forming nitride film by alternatively processing the step of raw gas adsorbing process then the step of plasmatizing of the reacting gas, as those steps are performed repeatedly on the substrate [0079].
Kamada teaches stress range from +331 to +506 MPa of the SiN film is controlled by adjusting the rotation speed (first corresponding parameter) of the placing table (14) between 3-10 RPM (Fig. 7, [0081]), where Fig. 7 shows a relationship between the stress and the RPM of the silicon nitride film. The examiner note that the first corresponding parameter of “nitriding time” is the RPM of the rotating table as claimed in claims 8-10. Therefore, the adjusting of the nitriding time is performed by adjusting the RPM speed. 
Kamada does not teach the setting of the stress before the step of adsorbing of the raw/silicon containing gas and the step of plasma process for forming SiN film.
However, it would be obvious for ordinary skilled in the art of set the stress between +331 – +506 MPa of the SiN film, by adjusting the nitriding time/RPM of the rotating table to a desired speed ranging between 3-10 RPM, before the supplying of raw gas or the plasma process steps, to achieve the desired stress value of the film.
Kamada teaches the use of placing table (14) in Fig. 4, where the placing table having groove/recess desired to hold the wafer/substrate in substrate placing regions (14a) ([0041], Fig. 2). Therefore, the placing table is reasonable considered mounting table.
Consider Claim 2, Kamada teaches process of forming nitriding film on a substrate uses a raw material of silicon-containing gas within a processing container (abstract). Kamada teaches the raw material of silicon-containing gas adsorbed onto the substrate surface (abstract). Kamada teaches the exhausting of gases using vacuum pump [0051]. Kamada teaches forming nitride film by supplying of reaction gases such as nitrogen and hydrogen containing gases and process of plasmatize those reaction gases, and plasma process of the adsorbed raw material onto the surface of the substrate [0023] as nitriding process. Kamada teaches the plasma generating section (22), as plasma formation region, having first gas injecting and adsorbed onto the substrate from first gas supply section (16), where the substrate is exposed to the plasma of reaction gas/nitriding gas [0079], thus plasmatized gas to the substrate. Kamada teaches the forming nitride film by alternatively processing the step of raw gas adsorbing process then the step of plasmatizing of the reacting gas, as those steps are performed repeatedly on the substrate [0079]. 
Kamada teaches stress range from +424 to +506 MPa of the SiN film is controlled by adjusting the Hydrogen flow gas rate (second corresponding parameter) between 2 flow gas rate of the silicon nitride film. 
Kamada does not teach the setting of the stress before the step of adjusting the hydrogen flow-gas rate for the process for forming SiN film.
However, it would be obvious for ordinary skilled in the art of set the stress between +424 – +506 MPa of the SiN film, by adjusting the H2 flow gas rate between 4300-8000 sccm, before the plasma process steps, to achieve the desired stress value of the film.
Kamada teaches the use of placing table (14) in Fig. 4, where the placing table having groove/recess desired to hold the wafer/substrate in substrate placing regions (14a) ([0041], Fig. 2). Therefore, the placing table is reasonable considered mounting table.
Consider Claims 3-4, Kamada teaches the setting the stress of the SiN film based on the first corresponding parameter, the rotation speed of the table, and also the second corresponding parameter, the H2 gas flow rate, under various conditions, such as condition 1; having rotation speed with 10 RPM and H2 flow rate with 8000 sccm (Kamada, [0099], Fig. 12).
Consider Claims 5-7, Kamada teaches the H2 flow rate supply in between 4300-8000 sccm (Kamada, Fig. 11, [0096]).
Consider Claims 8-10, Kamada teaches the passing/rotating of the substrate using the mounting table (Kamada, [0041]-[0042]), and the adsorbing of the injected raw gas in the raw gas supply region (first gas supply section 16a) (Kamada, [0079], Fig. 2), where the unit U separate (using purge gas) the raw gas supply region (16a) from the plasma formation region (plasma generating section 22a-3) during the passing/rotating of the adsorbed raw gas onto the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718